Citation Nr: 1032965	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for lumbosacral strain/thoracic 
spine disability.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to July 1959.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was received 
in May 2006, a statement of the case was issued in December 2006, 
and a substantive appeal was received in April 2007.  

In a December 2008 decision, the Board determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of service connection for lumbosacral strain/thoracic spine 
disability.  The Veteran subsequently appealed this issue to the 
United States Court of Appeals for Veterans Claims (Court).  
While that case was pending at the Court, the Veteran's 
representative and VA's Office of the General Counsel filed a 
Joint Motion to Vacate the Board's decision and remand the 
Veteran's claim for readjudication.  In a March 2010 Order, the 
Court granted the Joint Motion, vacated the Board's December 2008 
decision, and remanded this case to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Joint Motion filed with the Court, both the appellant, 
through an attorney, and VA's Office of General Counsel pointed 
out that the VA failed to provide the Veteran with sufficient, 
pre-adjudicatory notice of what the evidence must show in order 
to reopen his previously, finally denied claim for entitlement to 
service connection for lumbosacral strain/thoracic spine 
disability.  Under the circumstances, this matter must be 
returned to the RO.  

Because the Veteran's lumbosacral strain/thoracic spine 
disability claim is being remanded, and because adjudication of 
this claim may impact adjudication of the Veteran's TDIU claim, 
the Board concludes that these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Given the foregoing, the Veteran's TDIU claim also must 
be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran adequate 
notice under Kent v. Nicholson, 20 Vet. App. 1 
(2006) of the types of evidence necessary to 
reopen his claim.  

2.  After completion of the above, the RO 
should readjudicate the lumbosacral 
strain/thoracic spine disability claim.  
Then, the RO should readjudicate the 
Veteran's TDIU claim.  If the benefits sought 
are not granted, issue to the Veteran and his 
representative a supplemental statement of 
the case and afford the Veteran the 
appropriate time period within which to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



 						(Continued on next page)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


